Case 2:20-cv-14138-RLR Document 28 Entered on FLSD Docket 07/13/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:20-CV-14138-ROSENBERG/MAYNARD


  NORA M. LOVE, as Personal Representative of
  the Estate of Daniel F. Moriarty and the
  Estate of Janet A. Moriary,

         Plaintiff,

  v.

  BRUNT, SWEENEY, MATZ, P.A., CPA’S
  and JOHN H. BRUNT,

         Defendants.
                                                 /

               ORDER GRANTING IN PART AND DENYING IN PART
       PLAINTIFF’S MOTION TO COMPEL ARBITRATION AND STAYING CASE

         THIS CAUSE comes before the Court on Plaintiff’s Motion to Stay Case and Compel

  Arbitration of All Claims. DE 20. The Court has carefully considered the Motion, Defendants’

  Response thereto [DE 22], Plaintiff’s Reply [DE 23], and the record, and is otherwise fully

  advised in the premises.

         Plaintiff Nora A. Love (“Plaintiff”) filed this action in her capacity as the Personal

  Representative of the Estates of Daniel F. Moriarty and Janet A. Moriarty (“Decedents”). In the

  Amended Complaint, Plaintiff raises claims against Defendant Brunt, Sweeney, Matz, P.A.,

  CPA’s (“Defendant Accounting Firm”) of breach of fiduciary duty, unjust enrichment, and

  negligent supervision and seeks a declaratory judgment and an accounting related to Defendant

  Accounting Firm’s alleged mishandling of Decedents’ assets (Counts III, V, VI, VIII, and IX).

  DE 17. Plaintiff raises claims against Defendant John H. Brunt (“Defendant Brunt”) of breach of
Case 2:20-cv-14138-RLR Document 28 Entered on FLSD Docket 07/13/2020 Page 2 of 6



  fiduciary duty and unjust enrichment and also seeks a declaratory judgment and an accounting

  (Counts II, IV, VI, and VII). Id.

          Plaintiff now seeks to compel arbitration of all claims, explaining that she obtained a

  copy of a relevant contract containing an arbitration provision only after she initiated this

  litigation (Count I).   Id. at 18-19.   That contract is an agreement (“the Agreement”) that

  Decedents signed in February 2011 for the preparation of their “2010 federal and any State

  individual income tax returns,” although the Agreement was “an ongoing agreement for years

  subsequent to 2010 unless terminated.” See DE 17-1. The Agreement contains the heading

  “Brunt & Company, P.A. CPAs” with Defendant Accounting Firm’s address and telephone

  number. Id. at 1. In addition to Decedents’ signatures, the Agreement contains the following

  signature:




  Id. at 3. The Agreement has an arbitration provision:

          If any dispute arises among the parties, they agree to try first in good faith to
          settle the dispute by mediation administered by the American Arbitration
          Association (AAA) under its Rules for Professional Accounting and Related
          Services Disputes. All unresolved disputes shall then be decided by final and
          binding arbitration in accordance with the Rules for Professional Accounting and
          Related Services Disputes of the AAA. Fees charged by any mediators,
          arbitrators, or the AAA shall be shared equally by all parties. IN AGREEING TO
          ARBITRATION, WE BOTH ACKNOWLEDGE THAT IN THE EVENT OF A
          DISPUTE EACH OF US IS GIVING UP THE RIGHT TO HAVE THE
          DISPUTE DECIDED IN A COURT OF LAW BEFORE A JUDGE OR JURY
          AND INSTEAD WE ARE ACCEPTING THE USE OF ARBITRATION FOR
          RESOLUTION.

  Id. at 2-3.



                                                 2
Case 2:20-cv-14138-RLR Document 28 Entered on FLSD Docket 07/13/2020 Page 3 of 6



         The parties agree that Florida law governs the Agreement. See DE 20 at 8-9; DE 22 at 7.

  Although the instant claims do not relate to the preparation of Decedents’ income tax returns, the

  parties further agree that the claims against Defendant Accounting Firm must be submitted to

  arbitration because the arbitration provision broadly covers “any dispute [that] arises among the

  parties.” DE 20; DE 22 at 2; see DE 17-1 at 2. The parties dispute, however, whether claims

  brought against Defendant Brunt in an individual capacity are also subject to arbitration.

  Defendants make several arguments to support their assertion that claims against Defendant

  Brunt in an individual capacity are not subject to arbitration. The Court need only reach

  Defendants’ first argument: that Defendant Brunt was not a party to the Agreement in his

  individual capacity.

         When determining whether to compel arbitration, a court’s first inquiry is whether the

  parties agreed to arbitrate the dispute. Klay v. All Defendants, 389 F.3d 1191, 1200 (11th Cir.

  2004). Although arbitration is strongly favored, “arbitration is a matter of contract” and may be

  compelled only for “disputes that the parties have agreed to arbitrate.” Id. “In the absence of an

  agreement to arbitrate, a court cannot compel the parties to settle their dispute in an arbitral

  forum.” Id. The party seeking to compel arbitration has the initial burden to establish that an

  arbitration agreement exists between the parties. Compere v. Nusret Miami, LLC, 396 F. Supp.

  3d 1194, 1199 (S.D. Fla. 2019).

         Neither party provides the Court with any legal authority or legal analysis to resolve the

  issue of whether Defendant Brunt was a party to the Agreement in his individual capacity.

  Plaintiff states simply that Defendant Brunt “signed the agreement as ‘John H. Brunt, CPA,’ and

  also for his CPA firm, ‘Brunt and Company, P.A. CPA’S.’ He did not sign it as ‘president’ or

  ‘manager’ of the entity, or with such other designation which would indicate that he was signing




                                                  3
Case 2:20-cv-14138-RLR Document 28 Entered on FLSD Docket 07/13/2020 Page 4 of 6



  the Agreement solely in a representative capacity.” DE 20 at 8; see also DE 23 at 1, 3.

  Defendants in turn simply state that “the Agreement was between ‘Brunt & Company, P.A.

  CPAs’ and Daniel and Janet Moriarty and was for the purpose of preparing their ‘federal and

  State individual tax returns.’ . . . [Defendant Brunt] is a non-signatory, in his individual capacity,

  to the Agreement.” DE 22 at 8.

         A corporate officer generally may not be held individually liable on a contract unless the

  officer signed it in an individual capacity. Ryan v. Wren, 413 So. 2d 1223, 1224 (Fla. 1982).

  Whether a corporate officer signed a contract in an individual or a corporate capacity is

  determined by examining the content of the contract as a whole. MacKendree & Co., P.A. v.

  Pedro Gallinar & Assocs., P.A., 979 So. 2d 973, 976 (Fla. 3d Dist. Ct. App. 2008) (“We review

  the two agreements as a whole to determine whether the parties intended to bind their principal

  businesses alone, or also the signing agents in their individual capacities.”).

         Whenever upon the face of an agreement a party contracting plainly appears to be
         acting as the agent of another, the stipulations of the contract are to be considered
         as operating solely to bind the principal, unless it manifestly appears by the terms
         of the instrument that the agent intended to superadd or substitute his own
         responsibility for that of his principal.

  Falsten Realty Co. v. Kirksey, 137 So. 267, 270 (Fla. 1931).

         Here, the parties do not dispute that Defendant Brunt signed the Agreement as an agent of

  Defendant Accounting Firm. Plaintiff argues that Defendant Brunt also signed the Agreement in

  his individual capacity. The only part of the Agreement that Plaintiff points to in support of this

  argument is the fact that “John H. Brunt, CPA” in the signature space is not followed by words

  such as “manager,” “president,” “CEO,” or the like. See DE 20 at 8; DE 23 at 1, 3. “The

  absence of a corporate title is not dispositive of whether the parties intended personal liability,

  since the document as a whole and the context in which it was signed must be examined.”




                                                    4
Case 2:20-cv-14138-RLR Document 28 Entered on FLSD Docket 07/13/2020 Page 5 of 6



  PB Legacy, Inc. v. Am. Mariculture, Inc., No. 2:17-cv-9-FtM-29NPM, 2020 WL 377048, *4

  (M.D. Fla. Jan. 23, 2020). Viewing the Agreement as a whole, the Court sees no indication of an

  intent for Defendant Brunt to be bound in an individual capacity. Although the Agreement does

  contain language such as “We appreciate the opportunity to work with you,” and “We will

  prepare your 2010 federal and any State individual income tax returns,” the Court sees no

  indication that the “we” included Defendant Brunt in an individual capacity, as opposed to

  generally referring to Defendant Accounting Firm and its employees as they served their clients.

  See DE 17-1 at 1 (emphasis added). Plaintiff has not satisfied her burden to show that an

  agreement to arbitrate existed between Decedents and Defendant Brunt in his individual

  capacity. See Compere, 396 F. Supp. 3d at 1199.

         Plaintiff has not made any argument that Defendant Brunt can be compelled to arbitrate if

  he is not a signatory to the Agreement in his individual capacity. The Court therefore need not

  delve into the circumstances under which claims against a non-signatory to an arbitration

  provision must nevertheless be arbitrated. The Court concludes that claims against Defendant

  Brunt in his individual capacity are not subject to arbitration.

         Defendants’ arguments as to the merits of Plaintiff’s claims against Defendant

  Accounting Firm, and as to Defendant Accounting Firm’s defenses such as timeliness, are

  appropriately raised at arbitration. Therefore, the Court declines to reach the issues raised in

  Defendants’ Motion to Dismiss at this time and denies the Motion without prejudice. See DE 21.

  Defendant Brunt may re-file a Motion to Dismiss after the conclusion of arbitration. The parties

  agree that, while arbitration between Plaintiff and Defendant Accounting Firm is pending, it is

  appropriate for the Court to stay this case as to the claims against Defendant Brunt in his

  individual capacity. DE 20 at 10; DE 22 at 16.




                                                    5
Case 2:20-cv-14138-RLR Document 28 Entered on FLSD Docket 07/13/2020 Page 6 of 6



          For the foregoing reasons, it is ORDERED AND ADJUDGED that:

          1.       Plaintiff’s Motion to Stay Case and Compel Arbitration of All Claims [DE 20] is

  GRANTED IN PART AND DENIED IN PART. The Motion is granted insofar as Plaintiff’s

  claims against Defendant Brunt, Sweeney, Matz, P.A., CPA’s are submitted to arbitration. The

  Motion is denied to the extent that Plaintiff seeks to compel the arbitration of claims against

  Defendant John H. Brunt in his individual capacity.

          2.       This case is STAYED pending arbitration.

          3.       Defendants’ Motion to Dismiss [21] is DENIED WITHOUT PREJUDICE.

          4.       The Clerk of Court is directed to CLOSE THIS CASE FOR STATISTICAL

  PURPOSES. All hearings are CANCELLED, and all deadlines are TERMINATED.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 13th day of July,

  2020.



                                                        _______________________________
  Copies furnished to:                                  ROBIN L. ROSENBERG
  Counsel of record                                     UNITED STATES DISTRICT JUDGE




                                                  6
